[Cite as State ex rel. Elias v. Tibbals, 2011-Ohio-5678.]




                    Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                         No. 96832




                             STATE OF OHIO, EX REL.,
                                  JOHN ELIAS
                                                              RELATOR

                                                        vs.

                    TERRY TIBBALS, WARDEN, ET AL.
                                                              RESPONDENTS


                                       JUDGMENT:
                                   COMPLAINT DISMISSED


                                              Writ of Mandamus
                                              Motion No. 447025
                                              Order No. 448492

        RELEASED DATE:                      October 28, 2011
                                                    -i-
                                         2

FOR RELATOR

John Elias
Inmate No. 512-026
Mansfield Correctional Inst.
P. O. Box 788
Mansfield, Ohio 44901-0788


FOR RESPONDENTS
Warden Terry Tibbals:

Peter L. Jamison
Assistant Attorney General
Criminal Justice Section
150 E. Gay Street, 16th Floor
Columbus, Ohio 43215

Bureau of Sentence Computation:

Michael DeWine
Ohio Attorney General
30 East Broad Street
State Office Tower, 17th floor
Columbus, Ohio 43215




PATRICIA ANN BLACKMON, P.J.:

       {¶ 1} John Elias has filed a complaint for a writ of mandamus. Elias seeks an

order from this court, which requires the Warden of the Mansfield Correctional

Institution, Terry Tibbals, and the Ohio Bureau of Sentence Computation to recalculate
                                              3

the date of his release from prison.1 The complaint for mandamus is dismissed because it

is defective.

       {¶ 2} R.C. 2969.25(C) mandates that an inmate, who files a civil action or appeal

against a government entity or employee and seeks a waiver of the prepayment of the

filing fees assessed by the court in which the action or appeal is filed, shall file with the

complaint or notice of appeal an affidavit of indigency that includes a statement setting

forth the balance in his inmate account for each of the preceding six months, as certified

by the institutional cashier.

       {¶ 3} The     Supreme    Court    of    Ohio,   with   regard   to   the   mandatory

affidavit/institutional cashier statement requirements of R.C. 2969.25(C), has recently

established that:

       {¶ 4} “We affirm the judgment of the court of appeals dismissing the petition of

appellant, * * *, for a writ of habeas corpus to compel his release from prison. As the

court of appeals correctly held, [appellant’s] petition was defective because although he

filed an affidavit of indigency and sought waiver of prepayment of the court’s filing fees,

he failed to include in his affidavit of indigency a statement setting forth the balance in

his inmate account for each of the preceding six months, as certified by the institutional

cashier, in violation of R.C. 2969.25(C). ‘The requirements of R.C. 2969.25 are



       1Pursuantto Civ.R. 21, Mark Tibbals is replaced with Terry Tibbals, the
present warden of the Mansfield Correctional Institution.
                                           4

mandatory, and failure to comply with them subjects an inmate’s action to

dismissal.’ State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, 788

N.E.2d 634, ¶5. [Appellant’s] subsequent filing of the statement did not cure the

defect.   See R.C. 2969.25(C); see also Fuqua v. Williams, 100 Ohio St.3d 211,

2003-Ohio-5533, 797 N.E.2d 982, ¶9. * * *.” Hazel v. Knab, Ohio Supreme Court Slip

Opinion No. 2011-Ohio-4608, ¶1. (Emphasis added.)

       {¶ 5} Herein, Elias has failed to comply with the mandatory requirements of R.C.

2969.25(C) because he has not provided this court with a sworn affidavit that sets forth

the balance in his inmate account for each of the preceding six months, as certified by the

institutional cashier of the Mansfield Correctional Institution.        In addition, Elias is

unable to cure the defective complaint for a writ of mandamus vis-a-vis an amended

complaint. See Hazel, supra.

       {¶ 6} Accordingly, we dismiss the complaint for a writ of mandamus. Costs to

Elias. It is further ordered that the Clerk of the Eighth District Court of Appeals serve

notice of this judgment upon all parties as required by Civ.R. 58(B).

       Complaint dismissed.


________________________________________________
PATRICIA ANN BLACKMON, PRESIDING JUDGE

JAMES J. SWEENEY, J., and
KENNETH A. ROCCO, J., CONCUR